Case: 11-51218     Document: 00512009412         Page: 1     Date Filed: 10/04/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 4, 2012
                                     No. 11-51218
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FRANCISCO SANCHEZ-LOPEZ, also known as Fransisco Mendoza-Lopez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-1396-1


Before JONES, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Francisco Sanchez-Lopez appeals the 60-month sentence imposed after his
guilty-plea conviction for illegal reentry following deportation. He argues that
the district court committed error by enhancing his sentence pursuant to
U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on his prior Texas conviction for aggravated
robbery. Because Sanchez-Lopez raised this argument in the district court, our
review is de novo. United States v. Sandoval-Ruiz, 543 F.3d 733, 734-35 (5th
Cir. 2008).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51218     Document: 00512009412     Page: 2   Date Filed: 10/04/2012

                                  No. 11-51218

      Under § 2L1.2(b)(1)(A)(ii), a defendant’s base offense level is increased by
16 levels if he was previously deported after a conviction for a crime of violence.
The commentary to § 2L1.2 provides that a prior conviction is a crime of violence
if it qualifies as an enumerated offense or has “as an element the use, attempted
use, or threatened use of physical force against the person of another.” § 2L1.2,
comment. (n.1(B)(iii)).
      Robbery is an enumerated crime of violence under § 2L1.2, comment.
(n.1(B)(iii)). In United States v. Santiesteban-Hernandez, 469 F.3d 376, 378-82
(5th Cir. 2006), we held that the definition of robbery under Texas Penal Code
§ 29.02 substantially corresponds to the generic, contemporary meaning of
robbery and thus qualifies as an enumerated offense under § 2L1.2. Accordingly,
it follows that the offense of aggravated robbery, as set forth in § 29.03 of the
Texas Penal Code, is also a crime of violence because it includes every element
required for a conviction under § 29.02. See § 29.03(a). Sanchez-Lopez therefore
has not shown that the district court erred by enhancing his sentence pursuant
to § 2L1.2(b)(1)(A)(ii).
      AFFIRMED.




                                        2